Exhibit 10.2.4

 

 


 

 

 

 

 

 

EMPLOYMENT AGREEMENT

 

 

between

 

STEVEN C. DIXON

 

and

 

CHESAPEAKE ENERGY CORPORATION

 

 

 

Effective July 1, 2003

 

 

 

 

 


 



 

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made effective July 1, 2003, between CHESAPEAKE ENERGY
CORPORATION, an Oklahoma corporation (the “Company”), and STEVEN C. DIXON, an
individual (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to retain the services of the Executive and the
Executive desires to make the Executive’s services available to the Company.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Company and the Executive agree as follows:

 

1.           Employment. The Company hereby employs the Executive and the
Executive hereby accepts such employment subject to the terms and conditions
contained in this Agreement. The Executive is engaged as an employee of the
Company, and the Executive and the Company do not intend to create a joint
venture, partnership or other relationship which might impose a fiduciary
obligation on the Executive or the Company in the performance of this Agreement.

 

2.           Executive’s Duties. The Executive is employed on a full-time basis.
Throughout the term of this Agreement, the Executive will use the Executive’s
best efforts and due diligence to assist the Company in achieving the most
profitable operation of the Company and the Company’s affiliated entities
consistent with developing and maintaining a quality business operation.

 

 

2.1

Specific Duties. The Executive will serve as Senior Vice President - Production
for the Company. The Executive will perform all of the services required to
fully and faithfully execute the office and position to which the Executive is
appointed and such other services as may be reasonably requested by the
Executive’s supervisor. During the term of this Agreement, the Executive may be
nominated for election or appointed to serve as a director or officer of the
Company’s subsidiaries as determined in the board of directors’ sole discretion.
The services of the Executive will be requested and directed by the President
and Chief Operating Officer, Mr. Tom L. Ward.

 

 

2.2

Rules and Regulations. The Company currently has an Employment Policies Manual
which sets forth the general human resources policies of the Company and
addresses frequently asked questions regarding the Company. The Executive agrees
to comply with the Employment Policies Manual except to the extent inconsistent
with this Agreement. The Employment Policies Manual is subject to change without
notice in the sole discretion of the Company at any time.

 

1

 



 

 

 

2.3

Stock Investment. The Executive agrees to hold not less than ten thousand
(10,000) shares of the Company’s common stock at all times after September 30,
2003, and prior to the termination of this Agreement, exclusive of shares held
by the Executive in the Company’s retirement plans.

 

3.           Other Activities. Except as provided in this Agreement or approved
by the Board, the Executive agrees not to: (a) engage in other business
activities independent of the Company which individually or in the aggregate
require a substantial portion of the Executive’s time; (b) except for passive
investments which do not violate this Agreement, serve as a general partner,
officer, employee, director or member of any corporation, partnership, company
or firm; or (c) directly or indirectly invest, participate or engage in the Oil
and Gas Business. For purposes of this Agreement the term “Oil and Gas Business”
means: (i) producing oil and gas; (ii) drilling, owning or operating an interest
in oil and gas leases or wells; (iii) providing material or services to the Oil
and Gas Business; (iv) refining, processing or marketing oil or gas; or (v)
owning an interest in or assisting any corporation, partnership, company, entity
or person in any of the foregoing. The foregoing will not prohibit: (w)
ownership of publicly traded securities; (x) ownership of royalty interests
where the Executive owns the surface of the land covered by the royalty interest
and the ownership of the royalty interest is incidental to the ownership of such
surface estate; (y) ownership of royalty interests, overriding royalty
interests, working interests or other interests in oil and gas owned prior to
the Executive’s date of first employment with the company and disclosed to the
Company in writing; or (z) ownership of royalty interests, overriding royalty
interests, working interests or other interests in oil and gas acquired by the
Executive through a bona fide gift or inheritance.

 

4.           Executive’s Compensation. The Company agrees to compensate the
Executive as follows:

 

 

4.1

Base Salary. A base salary (the “Base Salary”), at the initial annual rate of
not less than Three Hundred Twenty Five Thousand Dollars ($325,000.00) will be
paid to the Executive in equal semi-monthly installments beginning July 15, 2003
during the term of this Agreement.

 

 

4.2

Bonus. In addition to the Base Salary described at paragraph 4.1 of this
Agreement, the Company may periodically pay bonus compensation to the Executive.
Any bonus compensation will be at the absolute discretion of the Company in such
amounts and at such times as the board of directors of the Company may
determine.

 

 

4.3

Equity Compensation. In addition to the compensation set forth in paragraphs 4.1
and 4.2 of this Agreement, the Executive may periodically receive grants of
stock options, restricted stock or other awards from the Company’s various
equity compensation plans, subject to the terms and conditions thereof.

 

2

 



 

 

 

4.4

Benefits. The Company will provide the Executive such retirement benefits,
reimbursement of reasonable expenditures for dues, travel and entertainment and
such other benefits as are customarily provided by the Company and as are set
forth in and governed by the Company’s Employment Policies Manual. The Company
will also provide the Executive the opportunity to apply for coverage under the
Company’s medical, life and disability plans, if any. If the Executive is
accepted for coverage under such plans, the Company will make such coverage
available to the Executive on the same terms as is customarily provided by the
Company to the plan participants as modified from time to time. The following
specific benefits will also be provided to the Executive at the expense of the
Company:

 

 

4.4.1

Vacation. The Executive will be entitled to take four (4) weeks of paid vacation
each twelve months during the term of this Agreement. No additional compensation
will be paid for failure to take vacation and no vacation may be carried forward
from one twelve month period to another.

 

 

4.4.2

Membership Dues. The Company will reimburse the Executive for: (a) the monthly
dues necessary to maintain a full membership in a club in the Oklahoma City area
selected by the Executive in an amount not to exceed Seven Hundred Fifty Dollars
($750.00) per month; and (b) the reasonable cost of any approved business
entertainment at such club. All other costs, including, without implied
limitation, any initiation costs, initial membership costs, personal use and
business entertainment unrelated to the Company will be the sole obligation of
the Executive and the Company will have no liability with respect to such
amounts.

 

 

4.5

Change of Control Payment. If, during the term of this Agreement, there is a
“Change of Control” the Executive will be entitled to a payment (in addition to
any other amounts payable to the Executive under this Agreement or otherwise) in
an amount equal to two hundred percent (200%) of the Executive’s then current
Base Salary under paragraph 4.1 of this Agreement plus the actual bonuses paid
to the Executive during the twelve (12) calendar months preceding the Change of
Control under paragraph 4.2 of this Agreement or its predecessor. The right to
such compensation is subject to the Executive’s continued compliance with each
of the provisions of this Agreement. If the foregoing amount is not paid within
thirty (30) days after a Change of Control the unpaid amount will bear interest
at the per annum rate equal to twelve percent (12%). For the purpose of this
Agreement, a “Change of Control” means the occurrence of any of the following:

 

3

 



 

 

(a)   the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of twenty percent (20%) or
more of either (i) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (ii) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”). For
purposes of this paragraph, the following acquisitions by a Person will not
constitute a Change of Control: (i) any acquisition directly from the Company;
(ii) any acquisition by the Company; (iii) any acquisition by or sponsored by
Mssrs. Aubrey K. McClendon and/or Tom L. Ward; (iv) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company; or (v) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of paragraph (c) below;

 

(b)   the individuals who, as of June 15, 2003, constitute the board of
directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the board of directors. Any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, is approved by a vote of at least a majority of the
directors then comprising the Incumbent Board will be considered a member of the
Incumbent Board as of the date hereof, but any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board will not be deemed a member of the Incumbent Board as
of the date hereof;

 

(c)   the consummation of a reorganization, merger, consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (i) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than sixty percent (60%) of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation,

 

4

 



 

a corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, twenty percent (20%) or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or,

 

(d)   the approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

 

 

4.6

Compensation Review. The compensation of the Executive will be reviewed not less
frequently than annually by the board of directors of the Company.

 

5.           Term. The employment relationship evidenced by this Agreement is an
“at will” employment relationship and the Company reserves the right to
terminate the Executive at any time with or without cause as provided herein. In
the absence of such termination, this Agreement will extend for a term of three
(3) years and three (3) months commencing on July 1, 2003, and ending on
September 30, 2006 (the “Expiration Date”).

 

6.           Termination. This Agreement will continue in effect until the
expiration of the term stated at paragraph 5 of this Agreement unless earlier
terminated pursuant to this paragraph 6.

 

 

6.1

Termination by Company. The Company will have the following rights to terminate
this Agreement:

 

 

6.1.1

Termination without Cause. The Company may terminate this Agreement without
cause at any time by the service of written notice of termination to the
Executive specifying an effective date of such termination not sooner than
thirty (30) days after the date of such notice (the “Termination Date”). In the
event the Executive is terminated without cause, the Executive will receive

 

5

 



 

as termination compensation: (a) Base Salary for a period of one hundred eighty
(180) days; (b) any benefits payable by operation of paragraph 4.4 of this
Agreement; and (c) any vacation pay accrued through the Termination Date. The
right to the foregoing termination compensation under clause (a) above: (i) is
subject to the Executive’s execution of the Company’s standard termination
agreement releasing all legally waivable claims against the Company and the
Executive’s compliance with each of the provisions of this Agreement; and (ii)
will be reduced by the number of days remaining in the one year period after any
change of control payment under paragraph 4.5 of this Agreement.

 

 

6.1.2

Termination for Cause. The Company may terminate this Agreement for cause if the
Executive: (a) misappropriates the property of the Company or commits any other
act of dishonesty; (b) engages in personal misconduct which materially injures
the Company; (c) willfully violates any law or regulation relating to the
business of the Company which results in injury to the Company; or (d) willfully
and repeatedly fails to perform the Executive’s duties hereunder. In the event
this Agreement is terminated for cause, the Company will not have any obligation
to provide any further payments or benefits to the Executive after the
Termination Date.

 

6.2 Termination by Executive. The Executive may voluntarily terminate this
Agreement with or without cause by the service of written notice of such
termination to the Company specifying a Termination Date no sooner than thirty
(30) days after the date of such notice. In the event this Agreement is
terminated by the Executive, neither the Company nor the Executive will have any
further obligations hereunder including, without limitation, any obligation of
the Company to provide any further payments or benefits to the Executive after
the Termination Date.

 

 

6.3

Incapacity of Executive. If the Executive suffers from a physical or mental
condition which in the reasonable judgment of the Company’s management prevents
the Executive in whole or in part from performing the duties specified herein
for a period of three (3) consecutive months, the Executive may be terminated.
Although the termination may be deemed as a termination for cause, any
compensation payable under paragraph 4 of this Agreement will be continued for
one hundred eighty (180) days following the Termination Date. Notwithstand­ing
the foregoing, the Executive’s Base Salary specified in paragraph 4.1 of this
Agreement will be reduced by any benefits payable under any disability plans
provided by the Company under paragraph 4.4. The right to the compensation due
under this paragraph 6.3 is subject to the execution by the Executive or the

 

6

 



 

Executive’s legal representative of the Company’s standard termination agreement
releasing all legally waivable claims against the Company.

 

 

6.4

Death of Executive. If the Executive dies during the term of this Agreement, the
Company may thereafter terminate this Agreement without compensation to the
Executive’s estate except: (a) the obligation to continue the Base Salary
payments under paragraph 4.1 of this Agreement for one (1) year following the
date of the Executive’s death; and (b) the benefits described in paragraph 4.4
of this Agreement accrued through the date of the Executive’s death. The right
to the compensation due under this paragraph 6.4 is subject to the execution by
the administrator of the Executive’s estate of the Company’s standard
termination agreement releasing all legally waivable claims against the Company.

 

 

6.5

Effect of Termination. The termination of this Agreement will terminate all
obligations of the Executive to render services on behalf of the Company from
and after the Termination Date, provided that the Executive will maintain the
confidentiality of all information acquired by the Executive during the term of
Executive’s employment in accordance with paragraph 7 of this Agreement. Except
as otherwise provided in paragraph 6 of this Agreement, no accrued bonus,
severance pay or other form of compensation will be payable by the Company to
the Executive by reason of the termination of this Agreement. All keys, entry
cards, credit cards, files, records, financial information, furniture,
furnishings, equipment, supplies and other items relating to the Company in the
Executive’s possession will remain the property of the Company. The Executive
will have the right to retain and remove all personal property and effects which
are owned by the Executive and located in the offices of the Company. All such
personal items will be removed from such offices no later than two (2) days
after the Termination Date, and the Company is hereby authorized to discard any
items remaining and to reassign the Executive’s office space after such date.
Prior to the Termination Date, the Executive will render such services to the
Company as might be reasonably required to provide for the orderly termination
of the Executive’s employment. Notwithstanding the foregoing and without
discharging any obligations to pay compensation to the Executive under this
Agreement, after notice of the Termination, the Company may request that the
Executive not provide any other services to the Company and not enter the
Company’s premises before or after the Termination Date.

 

7.           Confidentiality. The Executive recognizes that the nature of the
Executive’s services are such that the Executive will have access to information
which constitutes trade secrets, is of a confidential nature, is of great value
to the Company or is the foundation on which the business of the Company is
predicated. The Executive agrees not to disclose to any person other than the
Company’s employees or the Company’s legal counsel nor use for any purpose,
other than the performance of this Agreement, any

 

7

 



 

confidential information (“Confidential Information”). Confidential Information
includes data or material (regardless of form) which is: (a) a trade secret; (b)
provided, disclosed or delivered to Executive by the Company, any officer,
director, employee, agent, attorney, accountant, consultant, or other person or
entity employed by the Company in any capacity, any customer, borrower or
business associate of the Company or any public authority having jurisdiction
over the Company of any business activity conducted by the Company; or (c)
produced, developed, obtained or prepared by or on behalf of Executive or the
Company (whether or not such information was developed in the performance of
this Agreement) with respect to the Company or any assets oil and gas prospects,
business activities, officers, directors, employees, borrowers or customers of
the foregoing. However, Confidential Information shall not include any
information, data or material which at the time of disclosure or use was
generally available to the public other than by a breach of this Agreement, was
available to the party to whom disclosed on a non-confidential basis by
disclosure or access provided by the Company or a third party, or was otherwise
developed or obtained independently by the person to whom disclosed without a
breach of this Agreement. On request by the Company, the Company will be
entitled to the return of any Confidential Information in the possession of the
Executive. The Executive also agrees that the provisions of this paragraph 7
will survive the termination, expiration or cancellation of this Agreement for a
period of three (3) years. The Executive will deliver to the Company all
originals and copies of the documents or materials containing Confidential
Information. For purposes of paragraphs 7, 8, and 9 of this Agreement, the
Company expressly includes any of the Company’s affiliated corporations,
partnerships or entities.

 

8.           Noncompetition. For a period of six (6) months after the Executive
is no longer employed by the Company as a result of either the termination of or
resignation by the Executive, the Executive will not acquire, attempt to acquire
or aid another in the acquisition or attempted acquisition of an interest in oil
and gas assets, oil and gas production, oil and gas leases, mineral interests,
oil and gas wells or other such oil and gas exploration, development or
production activities within any spacing unit in which the Company owns an oil
and gas interest on the date of the resignation or termination of the Executive.
In addition, the Executive will not solicit, induce, entice or attempt to entice
any employee, contractor, customer, vendor or subcontractor to terminate or
breach any relationship with the Company or the Company’s affiliates for the
Executive’s own account or for the benefit of another party. The Executive
further agrees that the Executive will not circumvent or attempt to circumvent
the foregoing agreements by any future arrangement or through the actions of a
third party. The foregoing will not prohibit the activities which are expressly
permitted by the last sentence of paragraph 3 of this Agreement.

 

9.           Proprietary Matters. The Executive expressly understands and agrees
that any and all improvements, inventions, discoveries, processes, know-how or
intellectual property that are generated or conceived by the Executive during
the term of this Agreement, whether generated or conceived during the
Executive’s regular working hours or otherwise, will be the sole and exclusive
property of the Company. Whenever requested by the Company (either during the
term of this Agreement or thereafter), the Executive will

 

8

 



 

assign or execute any and all applications, assignments and or other instruments
and do all things which the Company deems necessary or appropriate in order to
permit the Company to: (a) assign and convey or otherwise make available to the
Company the sole and exclusive right, title, and interest in and to said
improvements, inventions, discoveries, processes, know-how, applications,
patents, copyrights, trade names or trademarks; or (b) apply for, obtain,
maintain, enforce and defend patents, copyrights, trade names, or trademarks of
the United States or of foreign countries for said improvements, inventions,
discoveries, processes or know-how. However, the improvements, inventions,
discoveries, processes or know-how generated or conceived by the Executive and
referred to above (except as they may be included in the patents, copyrights or
registered trade names or trademarks of the Company, or corporations,
partnerships or other entities which may be affiliated with the Company) shall
not be exclusive property of the Company at any time after having been disclosed
or revealed or have otherwise become available to the public or to a third party
on a non-confidential basis other than by a breach of this Agreement, or after
they have been independently developed or discussed without a breach of this
Agreement by a third party who has no obligation to the Company or its
affiliates. The foregoing will not prohibit any activities which are expressly
permitted by the last sentence of paragraph 3 of this Agreement during the term
of this Agreement.

 

10.        Arbitration. The parties will attempt to promptly resolve any dispute
or controversy arising out of or relating to this Agreement or termination of
the Executive by the Company. Any negotiations pursuant to this paragraph 10 are
confidential and will be treated as compromise and settlement negotiations for
all purposes. If the parties are unable to reach a settlement amicably, the
dispute will be submitted to binding arbitration before a single arbitrator in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association. The arbitrator will be instructed and empowered to take
reasonable steps to expedite the arbitration and the arbitrator’s judgment will
be final and binding upon the parties subject solely to challenge on the grounds
of fraud or gross misconduct. Except for damages arising out of a breach of
paragraphs 7, 8 or 9 of this Agreement, the arbitrator is not empowered to award
total damages (including compensatory damages) which exceed two hundred percent
(200%) of compensatory damages and each party hereby irrevocably waives any
damages in excess of that amount. The arbitration will be held in Oklahoma
County, Oklahoma. Judgment upon any verdict in arbitration may be entered in any
court of competent jurisdiction and the parties hereby consent to the
jurisdiction of, and proper venue in, the federal and state courts located in
Oklahoma County, Oklahoma. Each party will bear its own costs in connection with
the arbitration and the costs of the arbitrator will be borne by the party who
the arbitrator determines did not prevail in the matter. Unless otherwise
expressly set forth in this Agreement, the procedures specified in this
paragraph 10 will be the sole and exclusive procedures for the resolution of
disputes and controversies between the parties arising out of or relating to
this Agreement. Notwithstanding the foregoing, a party may seek a preliminary
injunction or other provisional judicial relief if in such party’s judgment such
action is necessary to avoid irreparable damage or to preserve the status quo.

 

11.

Miscellaneous. The parties further agree as follows:

 

 

9

 



 

 

 

11.1

Time.

Time is of the essence of each provision of this Agreement.

 

 

11.2

Notices. Any notice, payment, demand or communication required or permitted to
be given by any provision of this Agreement will be in writing and will be
deemed to have been given when delivered personally or by telefacsimile to the
party designated to receive such notice, or on the date following the day sent
by overnight courier, or on the third (3rd) business day after the same is sent
by certified mail, postage and charges prepaid, directed to the following
address or to such other or additional addresses as any party might designate by
written notice to the other party:

 

 

To the Company:

Chesapeake Energy Corporation

 

 

Post Office Box 18496

 

 

Oklahoma City, OK

73154-0496

 

Attn: Aubrey K. McClendon

 

 

 

To the Executive:

Steven C. Dixon

 

 

4300 Rock Canyon

 

 

Edmond, OK 73003

 

 

11.3

Assignment. Neither this Agreement nor any of the parties’ rights or obligations
hereunder can be transferred or assigned without the prior written consent of
the other parties to this Agreement; provided, however, the Company may assign
this Agreement to any wholly owned affiliate or subsidiary of the Company
without Executive’s consent.

 

 

11.4

Construction. If any provision of this Agreement or the application thereof to
any person or circumstances is determined, to any extent, to be invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which the same is
held invalid or unenforceable, will not be affected thereby, and each term and
provision of this Agreement will be valid and enforceable to the fullest extent
permitted by law. This Agreement is intended to be interpreted, construed and
enforced in accordance with the laws of the State of Oklahoma and any litigation
relating to this Agreement will be conducted in a court of competent
jurisdiction located in Oklahoma County, Oklahoma.

 

 

11.5

Entire Agreement. This Agreement, any documents executed in connection with this
Agreement, any documents specifically referred to in this Agreement and the
Employment Policies Manual constitute the entire agreement between the parties
hereto with respect to the subject matter herein contained, and no modification
hereof will be effective unless made by a supplemental written agreement
executed by all of the parties hereto.

 

 

10

 



 

 

 

11.6

Binding Effect. This Agreement will be binding on the parties and their
respective successors, legal representatives and permitted assigns. In the event
of a merger, consolidation, combination, dissolution or liquidation of the
Company, the performance of this Agreement will be assumed by any entity which
succeeds to or is transferred the business of the Company as a result thereof,
and the Executive waives the consent requirement of paragraph 11.3 to effect
such assumption.

 

 

11.7

Legal Fees. If any party institutes an action or proceeding against any other
party relating to the provisions of this Agreement or any default hereunder, the
unsuccessful party to such action or proceeding will reimburse the successful
party therein for the reasonable expenses of any legal fees incurred by the
successful party, except with respect to any arbitration proceeding conducted
pursuant to paragraph 10 above.

 

 

11.8

Supersession. On execution of this Agreement by the Company and the Executive,
the relationship between the Company and the Executive will be bound by the
terms of this Agreement, any documents executed in connection with this
Agreement, any documents specifically referred to in this Agreement and the
Employment Policies Manual. In the event of a conflict between the Employment
Policies Manual and this Agreement, this Agreement will control in all respects.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective the
date first above written.

 

CHESAPEAKE ENERGY CORPORATION

Oklahoma corporation

 

By:

/s/ AUBREY K. MCCLENDON

 

Aubrey K. McClendon

 

Chief Executive Officer (the “Company”)

 

 

By:

/s/ STEVEN M. DIXON

 

Steven M. Dixon, Individually

 

(the “Executive”)

 

 

 

11

 

 

 